Title: To Benjamin Franklin from James Lovell, 17 May 1781
From: Lovell, James
To: Franklin, Benjamin


Hond. Sir
Philada. May 17. 1781
Doctor Putnam whose Letter is inclosed, by the Uniformity of his Attachment to our public Cause, merits your Patronage; and I inclose also for your Information some former Proceedings of Congress in which this same Gentleman is interested; requesting Sir that you would obtain a Knowledge of the Proceedings consequent upon Efforts which Mr. Gerard has undoubtedly made to obtain Compensation for the Sloop which Count D’Arbaud restored to the Governor of Antigua after it had been taken by Doctor Putnam & others. Your most humb Servt.
James Lovell
Hon. Doctr. Franklin
 
Addressed: Doctor Franklin / Minister plenipory. / of the U S. of America / A Paris France / not to be destroyed in case of Capture / vid Journals of Congress 6th. & 11th. of Decr. 1779
Notation: James Lovell May 17. 1781.
